Case 18-23979-GLT      Doc 127    Filed 02/26/19 Entered 02/26/19 15:25:23       FILED
                                                                                 Desc Main
                                 Document      Page 1 of 1                       2/26/19 3:16 pm
                                                                                 CLERK
                                                                                 U.S. BANKRUPTCY
                  IN THE UNITED STATES BANKRUPTCY COURT                          COURT - WDPA
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                      )   Bankruptcy No. 18-23979-GLT
 Lawson Nursing Home, Inc.,                  )
           Debtor,                           )   Chapter 11
 Lawson Nursing Home, Inc.,                  )
           Movant,                           )
           vs.                               )
                                                 Related to Docket No. 120
 No Respondent.                              )   Document No.



                                   ORDER OF COURT


                     26th day of __________________,
       AND NOW this _____          February          2019, the Debtor’s motion

 is granted. The Debtor shall file on or before April 22, 2019, a Chapter 11 Plan and

 Disclosure Statement.


                                                 By the Court,



                                                 ___________________________
                                                 Honorable Gregory L. Taddonio
                                                 United States Bankruptcy Court




           ENTERED BY DEFAULT
